DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending in the present application, with claims 1 and 20 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 February 2022 has been considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 should have a period at the end.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,176,741.
Current Application (17/526,877)
US Patent 11,176,741
1. A computer-implemented method for automatically modifying a three-dimensional
(3D) object design, the method comprising:
	generating a quad mesh based on an input triangle mesh;
	converting the quad mesh into a T-spline; and
	performing one or more operations to crease at least one edge angle associated with at least one edge included in the T-spline to generate a modified Tspline.
1. A computer-implemented method for automatically modifying a three-dimensional (3D) object design, the method comprising:
	generating a simplified quad mesh based on an input triangle mesh that represents the 3D object design, a preferred orientation associated with at least a portion of the input triangle mesh, and at least one mesh complexity constraint; 
	performing one or more operations to convert the simplified quad mesh to a simplified T-spline; and 
	performing one or more operations to crease one or more edge angles associated with one or more edges included in the simplified T-spline to generate a stylized T-spline, wherein the stylized T-spline represents a stylized design that is more aligned with a 3D vector than the 3D object design, and wherein the 3D vector specifies the preferred orientation.


Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 in the current application (17/526,877) is an obvious variant of the claim 1 in the US Patent 11,176,741. The other minor differences between the claim 1 in the current application and claim 1 in US Patent 11,176,741 do not appear to change the scope of the claimed invention.
Similar rationale applies to claims 2-20 in the current application and claims 2-20 in US Patent 11,176,741.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a computer-implemented method for automatically modifying a three-dimensional (3D) object design, the method comprising: generating a quad mesh based on an input triangle mesh; converting the quad mesh into a T-spline; and performing one or more operations to crease at least one edge angle associated with at least one edge included in the T-spline to generate a modified T-spline. It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how a creasing operation is performed on one or more edges or what constitutes a crease, since an edge would already be folded/creased. The corresponding disclosure, sets forth that the creasing engine does not crease relative smooth edge angles (those less than a creasing threshold), but creases edge angles closer to a right angle, see paragraphs 51-53. However, it is unclear from the disclosure as to how the creasing operation is performed or what constitutes the crease. Is edge folded/creased more? Is the edge sharpened, such as what the crease tool in Maya does? Are distortions added to the edge, such that the edge appears to have bends and folds in it?  Are they a path of edges across which normal are discontinuous? Which operations are performed to crease the edge(s)? The disclosure and corresponding figures do not provide an illustration of said creasing. If the applicant means something other than folding/bending/creasing, it is noted that while an applicant acts as their own lexicographer, when the claim term is defined in such a way as to be contrary to ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claims 10 and 20 recite a substantially similar limitation as to that of claim 1 and are also rejected using substantially similar rationale as to that applied to claim.
Claims depending thereon do not cure the noted deficiency and are also rejected using substantially similar rationale as to that of claims from which they depend.
Claim 3 recites “wherein the modified T-spline represents a stylized design that is more aligned with a 3D vector than the 3D object design.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure if the 3D vector can be a vector that is not related to the orientation.  The two uses of 3D vector in the disclosure are related to an orientation.  Paragraph 36 sets forth that the “global orientation 136 is a 3D vector that specifies a preferred orientation for quad faces.” Paragraph 37 sets forth that the “local orientation is a 3D vector that specifies a preferred orientation for quad faces that correspond to the associated subset of the nodes.”
Claim 11 recites a substantially similar limitation as to that of claim 3 and is also rejected using substantially similar rationale as to that applied to claim.
Claims depending thereon (claim 4 and claim 12) cure the noted deficiency and are accordingly not rejected.
Claim 10 recites “generating one or more shape constraints based on an input triangle mesh that represents the 3D object design; generating a T-spline based on the input triangle mesh and the one or more shape constraints; and performing one or more operations to crease at least one edge angle associated with at least one edge included in the T-spline to generate a modified Tspline.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the shape constraints are generated based on the input triangle or how the T-spline is generated based on the input triangle mesh and shape constraints. Shape constraints are primarily discussed in paragraph 49, which sets forth that shape constraints “control the orientation of quad faces generated by any type of quad mesh algorithm.” Paragraph 49 does not set forth shape constraints with respect to their generation based on the input triangle mesh or generating the T-spline based on the input triangle mesh and the shape constraints.  The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claims depending thereon do not cure the noted deficiency and are also rejected using substantially similar rationale as to that of claims from which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Automatic and Interactive Mesh to T-Spline Conversion,” 2006) in view of Sederberg et al. (“T-Splines and T-NURCCs).
Regarding claim 1, Li teaches a computer-implemented method for automatically modifying a three-dimensional (3D) object design (see for instance, abstract), the method comprising: 
generating a quad mesh based on an input triangle mesh (A quad mesh is generated from a triangle mesh, see for instance, page 3, paragraph 1); 
converting the quad mesh into a T-spline (The quad mesh is converted into a T-spline, see page 6, section 3); and 
While Li teaches that control points of a T-spline surface are arranged by means of a control grid, Li does not appear to specifically mention a creasing operation and thus does not teach performing one or more operations to crease at least one edge angle associated with at least one edge included in the T-spline to generate a modified T-spline.
In the same art of T-splines, Sederberg teaches that “[l]ocal knot insertion is useful for creating features. For example, darts can be introduced into a T-spline by inserting a few adjacent rows of control points with zero knot intervals, as shown in Fig. 12. Having two adjacent knot intervals of value zero introduces a local triple knot, and the surface becomes locally CO at that knot. The sharpness of the crease is controlled by the placement of the inserted control points,” see for instance, section 5 on pages 5 and 6. 
It would have been obvious to one of ordinary skill in the art having the teachings of Li and Sederberg in front of them before the effective filing date of the claimed invention to incorporate knots and control points as taught by Sederberg into Li’s T-spline generating system, as providing a means by which to create features such as the sharpness of a crease, such as described by Sederberg was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Li. 
The modification of Li with Sederberg would have allowed performing one or more operations to crease at least one edge angle associated with at least one edge included in the T-spline to generate a modified T-spline.  
The motivation for combining Li with Sederberg would have been to enhance functionality by creating features, improve user control, and use known mesh techniques, see for instance, Sederberg, section 5.
Regarding claim 2, Li in view of Sederberg teach the computer-implemented method of claim 1 and further teach wherein the input triangle mesh represents the 3D object design (see for instance, fig. 1 on page 3. With the advent of scanning technology it is now reasonably easy to obtain a computer representation of an existing object, see page 1, paragraph 1). The motivation to combine Li and Sederberg is the same as that which was set forth with respect to claim 1.
Regarding claim 5, Li in view of Sederberg teach the computer-implemented method of claim 1 and further teach wherein generating the quad mesh is further based on a preferred orientation associated with at least a portion of the input triangle mesh (see for instance figs. 1 and 2. Our method is composed of the following steps: extract a quad-dominant control mesh, manually update the control mesh to take into account user defined information, see page 3, paragraph 1). The motivation to combine Li and Sederberg is the same as that which was set forth with respect to claim 1.
Regarding claim 6, Li in view of Sederberg teach the computer-implemented method of claim 5 and further teach wherein the preferred orientation is associated with at least one of a machining process, an aesthetic preference, or a style (see for instance, page 3, paragraph 1 and figs. 1 and 2. The algorithm takes into account user defined information, see for instance, page 3, paragraph 1). The motivation to combine Li and Sederberg is the same as that which was set forth with respect to claim 1.
Regarding claim 7, Li in view of Sederberg teach the computer-implemented method of claim 1 and further teach wherein generating the quad mesh is further based on at least one mesh complexity constraint (see for instance, section 2, starting on page 4. For instance, the user can specify a preferred quad edge length, see page 4, section 2.1, paragraph 1).The motivation to combine Li and Sederberg is the same as that which was set forth with respect to claim 1.
Regarding claim 9, Li in view of Sederberg teach the computer-implemented method of claim 1, and further teach wherein converting the quad mesh comprises generating an initial T-spline based on the quad mesh, and fitting the initial T-spline with the input triangle mesh to generate the T-spline (see for instance, sections 3 and 4. For instance, by construction, our control mesh and associated knot vector defines a standard (or semi-standard) T-spline…To solve the regularized fitting problem, the remaining two difficulties are to determine the parameters associated with the vertices of the original surface, see page 8, paragraphs 4-6).  The motivation to combine Li and Sederberg is the same as that which was set forth with respect to claim 1.
Regarding claim 20, claim 20 is the system claim of the method claim 1 is rejected using substantially similar rationale as to that which was set forth with respect to claim 1. In addition, Li in view of Sederberg teach a system comprising: one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions performs steps (see for instance, Li, abstract. While not explicitly stated in Li, it would have been obvious to a person of ordinary skill on the effective filing date that Li’s algorithm and optimization routines would have been stored in memory and executed by one or more processors)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613